Citation Nr: 1026035	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  94-44 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
photophobia and corneal scar, as residuals of a right eye injury 
(right eye disability).


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1983 to July 1992, 
with an additional 3 years of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
is the agency of original jurisdiction (AOJ).  This case has a 
long and complex procedural history, as set forth below.

In an April 1994 rating decision, the AOJ assigned an initial 
noncompensable rating for a right eye disability.  The Veteran 
appealed from this decision, and the Board denied the claim in 
June 1996.  The Veteran then appealed to the United States Court 
of Appeals for Veterans Claims (Court), which vacated the Board's 
decision and remanded the case in a January 1998 Memorandum 
Decision.  Thereafter, the Board remanded the case to the AOJ for 
further development in July 1998.  

In a March 1999 rating decision, the AOJ assigned a 10 percent 
rating for the Veteran's right eye disability effective from July 
1992, or for the entire course of the appeal.  As this was not a 
full grant of the benefit sought on appeal, and the Veteran did 
not express satisfaction with this rating, the case was again 
returned to the Board.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  In February 2001, the Board again remanded the case to 
the AOJ for further development.  Upon remand, the AOJ continued 
its denial of an increased initial rating, and the case returned 
to the Board.  

In an October 2002 decision, the Board denied an initial rating 
in excess of 10 percent for a right eye disability.  The Veteran 
again appealed to the Court, which issued a December 2003 Order 
vacating such decision and remanding the case to the Board.  
However, the Secretary of VA appealed from the Court's Order to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  Thereafter, the case was stayed pending the 
disposition of two other cases by the Federal Circuit, Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  In May 2008, the 
Federal Circuit lifted the stay in this case and summarily 
affirmed the judgment of the Court, and the case was remanded to 
the Board.  In November 2008, the Board again remanded the case 
to the AOJ for further development.

The case now returns to the Board for further review.  The Board 
notes that the Veteran has not requested a hearing at any time 
during the course of the appeal.  As discussed below, the Board 
finds that the AOJ substantially complied with the remand 
instructions and, therefore, a further remand is not required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).   See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

As noted in the last remand to the AOJ, the Veteran was 
previously represented in this case by a private attorney, 
including in the first appeal to the Court in 1998.  However, no 
communications have been received from such attorney since May 
1998, and it appears that he no longer represented the Veteran as 
of the second appeal to the Court in 2003 based on a review of 
the claims file.  In response to a request for clarification of 
his current representation, the Veteran stated in June 2010 that 
he wishes to represent himself and proceed with the current 
appeal.  


FINDINGS OF FACT

1.  For the entire course of the appeal, or since July 1992, the 
Veteran's right eye disability has manifested by over-sensitivity 
to sunlight and other bright lights (photophobia) resulting in 
redness, watering, pain, and irritation, and requiring the use of 
dark glasses during the day and impairing the ability to drive at 
night; with no required rest, incapacity or loss of use, 
impairment of central visual acuity, impairment of field vision, 
or impairment of muscle function of the right eye.

2.  Even resolving all reasonable doubt in the Veteran's favor, 
the weight of the evidence reflects that symptoms of his right 
eye disability reduce his ability to drive at night but do not 
preclude working at any time of day, and any symptoms that are 
not contemplated by the rating schedule do not warrant an extra-
schedular rating.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a 
right eye disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.75-4.79, Diagnostic Codes 6000-
6091 (2009); 38 C.F.R. §§ 4.75-4.84a, Diagnostic Codes 6000-6092 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations require VA to provide claimants with notice and 
assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
However, where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than substantiated, 
it has been proven.  In such cases, the intended purpose of the 
VCAA notice has been fulfilled and no additional notice is 
required as to downstream issues, including the disability 
evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Where a claim is 
substantiated after enactment of the VCAA, the claimant bears the 
burden of demonstrating prejudice from defective VCAA notice with 
respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

The Board notes that, in its December 2003 remand, the Court 
found that there was no indication that the Veteran had been 
notified that he must provide any evidence in his possession that 
pertains to his claim.  At that time, such notice was required 
under 38 C.F.R. § 3.159(b)(1).  However, VCAA regulations were 
subsequently revised to remove such notice requirement, and this 
revision applies to all claims pending on or after on May 30, 
2008.  See 73 Fed. Reg. 23356 (April 30, 2008).  

Here, the Veteran's claim of entitlement to a rating in excess of 
10 percent for a right eye disability arises from his disagreement 
with the initial evaluation assigned following the grant of 
service connection.  As noted above, although he was granted this 
higher rating during the course of the appeal, his appeal proceeds 
from the initial unfavorable rating decision.  See Brown, 6 Vet. 
App. at 39.  The Board finds that the Veteran was provided with 
adequate VCAA notice concerning his service connection claim prior 
to the initial rating decision which assigned an initial 
disability rating.

In compliance with the most recent remand, the Veteran was advised 
in January 2009 that the evidence must show that his right eye 
disability has increased in severity, examples of types of lay or 
medical evidence that would substantiate such claim, and that he 
should provide any VA or private treatment records or provide 
sufficient information to allow VA to obtain such records.  This 
letter also advised the Veteran of the criteria for establishing a 
disability rating and effective date, as well as the specific 
rating criteria pertaining to an eye disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008) (overruled in part by 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009)).  
Further, the Veteran has been advised of the evidence and 
information necessary to establish entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), to include 
based on his claimed symptoms related to photophobia, including in 
January 2002.  Any timing defect as to these notices was cured by 
the subsequent readjudication of the increased rating claim, 
including in an April 2010 supplemental statement of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Moreover, the Veteran has not alleged any prejudice as a result of 
any possible notice defects pertaining to the downstream element 
of the disability rating.  Therefore, the Board finds that no 
additional VCAA notice is required in this case.

With regard to the duty to assist, service treatment records and 
all identified, available, post-service VA and private treatment 
records have been obtained and considered.  There is no indication 
that the Veteran is in receipt of any benefits from the Social 
Security Administration pertaining to his claimed disability.  
Additionally, the Veteran was afforded VA examinations pertaining 
to his right eye disability in September 1992, October 1998 (with 
an addendum opinion in December 1998), and May 2009 (with an 
addendum opinion in July 2009).  Such examinations record the 
subjective and objective symptoms of the Veteran's right eye 
disability.  Further, in compliance with the most recent remand, 
the May 2009 VA examination, together with the July 2009 addendum 
opinion, specifically addresses the effect of such disability on 
his ability to work or drive during the daytime and nighttime.  
Furthermore, after all identified, pertinent treatment records and 
the 2009 VA examination were associated with the Veteran's claims 
file, the case was referred to the Director of Compensation and 
Pension Services for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1), in compliance with most recent remand.

The Board notes that there is an indication that certain VA 
treatment records remain outstanding.  In particular, in a 
January 2009 letter, the AOJ requested the Veteran to identify 
all private or VA treatment for his right eye disability since 
his release from active duty in 1992, in compliance with the most 
recent remand.  The Veteran claims that additional VA treatment 
records from the Nashville VA Medical Center (MC) dated since 
2004 remain outstanding.  See, e.g., November 2009 letter.  
Although a summary of appointments includes a January 2005 intake 
and an April 2006 eye clinic visit, first and second requests for 
records dated from January 2004 forward from such facility, 
including a search of the archives in March 2010, were 
unsuccessful.  The AOJ noted that a review of VA's online record 
system includes only records from a 2009 VA examination, which 
are already in the claims file.  

No determination has been made that VA treatment records dated 
since January 2004 do not exist or that further efforts to obtain 
them would be futile.  See 38 C.F.R. § 3.159(c).  However, there 
is no indication that any missing VA treatment records would 
benefit the Veteran's claim in any way.  In particular, the 
Veteran has reported essentially the same nature and effects of 
his right eye symptoms for the entire course of this appeal, and 
he has not asserted that such symptoms have increased in severity 
since January 2004.  Specifically, the Veteran has reported 
having photophobia, or over-sensitivity to light, which causes 
redness, watering, and soreness from constant rubbing.  He states 
that he must wear dark glasses in sunlight, and it is difficult 
for him to see or drive in the daytime as well as at night, due 
to headlights.  See, e.g., May 1994 notice of disagreement, July 
1999 substantive appeal, March 2001 and August 2008 statements.  
Moreover, these reported symptoms were considered in VA 
examinations throughout the course of the appeal, including in 
May 2009, as well as in the extra-schedular consideration by the 
Director of Compensation and Pension Service in November 2009.  
Accordingly, the Board finds that the AOJ substantially complied 
with the prior remand directive in this regard, as there is no 
indication that any outstanding VA treatment records would 
provide further support for the Veteran's claim.  For the same 
reason, the Board finds that he will not be prejudiced by a 
decision on the merits of his claim without a review of any such 
records.  

In its January 1998 Memorandum Decision, the Court found that the 
Board had improperly failed to make a determination as to whether 
the Veteran's right eye disability interferes with his normal 
employment, including whether he was forced to work exclusively at 
night as a result of such disability.  In an attempt to obtain 
further evidence as to such matter, in compliance with the prior 
remand, the AOJ requested the Veteran to provide identifying 
information for each of his employers since 1992, as well as a job 
description and any records and evaluations pertaining to such 
employment.  See January 2009 letter to Veteran.  However, the 
Veteran provided no further information with respect to his 
employment in response to this request.  VA's duty to assist in 
developing the pertinent facts and evidence in connection with a 
claim is not a one-way street, and it is the Veteran's 
responsibility to cooperate in such development.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  In light of the Veteran's failure to fully 
cooperate with the development process, the Board concludes that 
all reasonable efforts have been made by VA to obtain evidence 
pertaining to this issue.  Moreover, as noted above, the most 
recent VA examination and addendum opinion specifically address 
the effects of the Veteran's right eye symptoms on his 
employability.  

A review of the claims file, including all decisions from the 
Court and all directives in the Board's prior remands, reflects 
that all necessary development has been conducted with respect to 
the Veteran's increased rating claim.  In the circumstances of 
this case, a further remand would serve no useful purpose, as it 
would unnecessarily impose additional burdens on VA with no 
benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the Veteran at 
every stage, at least insofar as any errors committed were not 
harmful to the essential fairness of the proceedings.  As such, 
the Veteran will not be prejudiced by a decision on the merits of 
his claim at this time.

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt as to the degree of disability will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic 
codes, known as pyramiding, must be avoided; however, separate 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition is 
not duplicative of or overlapping with the symptomatology of the 
other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

In determining the propriety of the initial rating assigned after 
a grant of service connection, the evidence since the effective 
date of the grant of service connection must be evaluated and 
staged ratings must be considered.  Staged ratings are appropriate 
when the evidence establishes that the claimed disability 
manifested symptoms that would warrant different ratings for 
distinct time periods during the course of the appeal.  Fenderson 
v. Brown, 12 Vet. App. 119, 126-127 (1999).

The regulations pertaining to the rating of eye disabilities were 
amended effective in December 2008.  As the Veteran's claim was 
pending at the time of such amendments, he is entitled to 
application of the criteria that are the most favorable to his 
claim.  However, an award based on the amended regulations may 
not be made effective before the effective date of the change.  
See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; see also Karnas v. 
Derwinski, 1 Vet. App. 308, 311-13 (1991).  As such, the Board 
will evaluate the Veteran's right eye disability under both the 
current and the former schedular criteria, keeping in mind that 
the revised criteria may not be applied to any time period prior 
to the effective date of the change.  The Board notes that the 
AOJ considered both the former and current criteria in evaluating 
the Veteran's service-connected right eye disability. 

Both the former and current schedular criteria provide for the 
evaluation of eye disabilities based on diseases of the eye, 
impairment of central visual acuity, impairment of field vision 
(or visual fields), and impairment of muscle function (diplopia).  
See 38 C.F.R. § 4.84a, Diagnostic Codes (DCs) 6000-6092 (2008); 38 
C.F.R. § 4.79, DCs 6000-6091 (2009).  The Veteran's right eye 
disability is currently evaluated as 10 percent disabling under DC 
6099-6009, indicating an eye disability with a residual condition 
analogous to an unhealed eye injury.  This diagnostic code is 
appropriate, as the Veteran sustained an eye injury during service 
and his diagnosed residual condition of photophobia is not 
specifically listed in the rating schedule.  See 38 C.F.R. § 4.20 
(when a diagnosed condition is not listed in the rating schedule, 
the condition will be evaluated by analogy to a closely related 
disease or injury in which the anatomical location, 
symptomatology, and functions affected are closely analogous); 38 
C.F.R. § 4.27 (the diagnostic code for an unlisted disability 
requiring rating by analogy will be "built up" by using the 
first two numbers of the most closely related body part and "99" 
for the second two numbers; a hyphenated diagnostic code is used 
when there is a disease or injury and a residual condition, with 
the diagnostic code for the residual condition shown after the 
hyphen).

Throughout the course of this appeal, the Veteran has subjectively 
reported having photophobia which causes redness, watering, and 
soreness from constant rubbing.  He states that he must wear dark 
glasses in sunlight, and it is difficult for him to see or drive 
in the daytime, or to drive at night due to headlights.  The 
Veteran has stated that he does not continuously seek treatment 
for his right eye disability because his doctors told him 
previously that no corrective procedure was available.  The 
Veteran has acknowledged that his right eye disability "does not 
cause any serious employment handicap."  Rather, he states that 
he has adjusted to his symptoms and works around them despite his 
discomfort.  In particular, the Veteran reports that he must work 
at night, as opposed to during the day, because he spends 90 
percent of his shift working outside.  He states that he has not 
frequently called in sick due to his right eye problems but, 
instead, has coped with them in order to maintain his employment.  
The Veteran further states he has had to make "numerous life 
style changes" as a result of his photophobia, and his adjusted 
work schedule decreases the time he can spend with his family.  
See, e.g., May 1994 notice of disagreement, July 1999 substantive 
appeal, March 2001 and August 2008 statements.

At the most recent VA examination, in May 2009, the Veteran 
reported wearing sunglasses for light sensitivity due to 
residuals of his in-service right eye injury, stating that the 
condition has been stable since onset and he was receiving no 
current treatment for the condition.  He further reported 
symptoms of pain, watering, impaired night vision, and 
photophobia in the right eye, with no general or visual symptoms 
in the left eye.  He denied any periods of incapacitation due to 
eye disease.  Distance vision was 20/20 and near vision was J1 
bilaterally, corrected and uncorrected.  There was no evidence of 
diplopia, and there was full ocular motility bilaterally.  There 
was a small corneal scar in the right eye that appeared well 
healed and was not visually significant, and no other lens 
abnormalities.  The examiner noted that this scar was a residual 
of eye injury, with no overlying superficial corneal changes.  
Fundoscopic examination was normal.  There was no evidence of any 
visual field defect, and the examiner stated that visual fields 
were full bilaterally with mild asymmetry.  The Veteran reported 
being employed full time as a police officer for 16 years, with 
4-5 days lost from work during the past year.  The examiner 
recorded that the Veteran's right eye corneal scar has 
significant effects on his occupation due to vision difficulty, 
as well as a mild effect on traveling and a moderate effect on 
driving, in that he has difficulty with night driving.  The 
examiner stated that no eye disease was currently active.  

In an addendum opinion dated approximately a week after the May 
2009 examination, the VA examiner stated that there was no new 
evidence to quantify or qualify the Veteran's level of 
photophobia, and the eye examination remained the same.  The 
examiner noted that the Veteran reported some level of 
photophobia since his initial surgery/injury for a retained 
intra-ocular foreign body.  However, he opined that the eye was 
"quiet by exam" and any residual problems at this point are of 
minimal effect.  The examiner stated that wearing sunglasses 
during the day should help, and driving at night may have 
limitations that cannot be corrected, but he reiterated that such 
limitations should be minimal.  

In a July 2009 addendum opinion, the VA examiner further opined 
that, based on a review of the medical records and examination, 
there is no reason that the Veteran's disability should affect 
his daytime work abilities.  However, the examiner opined that it 
is as likely as not that the Veteran's nighttime driving 
abilities may be compromised as a result of his right eye corneal 
scar, which he noted was quite small.  The examiner reasoned that 
the only additional eye pathology of note was some chorioretinal 
scarring in the retinal fundus periphery of each eye, which were 
not symptomatic in his opinion.  The examiner further stated that 
he was unaware of any measure of photophobia, but the Veteran 
demonstrated a small amount of photophobia to the ophthalmic 
instruments used during the eye examination.

Reports from previous VA examinations, including eye examinations 
in September 1992 and October 1998, and a general medical 
examination in September 1992, reflect subjective and objective 
symptoms that are generally consistent with those recorded in the 
May 2009 VA examination report.  However, the October 1998 
examiner noted that the Veteran was "quite photophobic" during 
the examination.  

In a December 1998 addendum opinion as to whether the Veteran's 
symptoms of photophobia constitute "active pathology," the 
October 1998 VA examiner opined that it is "certainly possible" 
that the Veteran's corneal scar could be causing some glare 
and/or photophobia even though it appears to be off the visual 
axis.  Similarly, in March 1999, the AOJ requested a medical 
opinion as to whether the Veteran's symptoms of photophobia as 
recorded in the 1998 examination and addendum constitute "active 
pathology."  A VA physician responded that the Veteran's 
photophobia and related symptoms as a result of his right eye 
injury "meet the criteria for activity (active pathology) under 
DC 6009." 

Effective December 10, 2008, certain diseases of the eye, 
including an unhealed eye injury (DC 6009) are rated under a 
General Rating Formula, which provides for evaluation on the 
basis of either visual impairment due to the particular condition 
or incapacitating episodes, whichever results in a higher 
evaluation.  See 38 C.F.R. § 4.79, DC 6009 (2009).  Ratings 
ranging from 10 to 60 percent are available with the presence of 
incapacitating episodes.  Id.  For VA purposes, an incapacitating 
episode is a period of acute symptoms severe enough to require 
prescribed bed rest and treatment by a physician or other 
healthcare provider.  Id. at Note.  Alternatively, ratings 
ranging from 10 to 100 percent are available for visual 
impairment, including impairment of central visual acuity, visual 
fields, or muscle function (diplopia).  See id. at DCs 6061-6091.  
However, as discussed above, there is no evidence of any visual 
impairment or incapacitating episodes at any time during the 
appeal.  As such, an initial rating in excess of 10 percent is 
not warranted for the Veteran's right eye disability under the 
current rating criteria, and no further discussion of such 
criteria is necessary.  38 C.F.R. § 4.79, DC 6099-6009 (2009).

Under the rating criteria in effect prior to December 10, 2008, an 
unhealed eye injury, in chronic form, will be assigned a rating 
from 10 percent to 100 percent with impairment of visual acuity or 
field loss, pain, rest requirements, or episodic incapacity, 
combined with an additional rating of 10 percent during 
continuance of active pathology.  A minimum rating of 10 percent 
will be assigned during active pathology.  38 C.F.R. § 4.84a, DC 
6009 (2008).  

As summarized above, the evidence reflects consistent reports of 
photophobia with accompanying pain, redness, and watering, 
requiring the use of sunglasses during the day and impairing the 
ability to drive at night.  Such subjective symptoms have been 
corroborated by the medical evidence of record.  The Board notes 
that the October 1998 VA examiner's addendum opinion and the 
March 1999 VA medical opinion indicate that such symptoms related 
to photophobia may constitute "active pathology."  However, the 
May 2009 VA examiner stated that there was no active pathology 
after considering such symptoms and conducting a thorough eye 
examination.  Furthermore, both the 1998 and 2009 examiners 
stated that the Veteran's eyes were "quiet" upon examination, 
and his photophobia was a residual effect of the previous eye 
injury.  As such, the Board finds that the 1998 and 1999 opinions 
as to the existence of active pathology are outweighed by the 
other evidence of record.  The Board further finds that the 
Veteran's complaints are analogous to pain as a result of 
photophobia.  As there is no impairment of visual acuity or field 
loss, required rest, or incapacity, or of any active pathology of 
right eye disability, a rating in excess of 10 percent is not 
warranted under the former rating criteria.  38 C.F.R. § 4.84a, 
DC 6099-6009 (2008).

The Board notes that, under both the former and current 
regulations, compensation is available as if both disabilities 
were service-connected where there is a certain degree of 
impairment of vision in one eye as a result of service-connected 
disability and a certain degree of impairment of vision in the 
other eye as a result of nonservice-connected disability, 
provided that the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  See 38 C.F.R. § 
3.383(a)(1) (2008 & 2009).  However, this provision is 
inapplicable here, as there is no evidence of impaired vision or 
blindness in either of the Veteran's eyes.

After a thorough review of the lay and medical evidence of record, 
the Board finds no basis upon which to assign an evaluation in 
excess of the currently assigned rating for the Veteran's right 
eye disability under any alternate code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings 
are not appropriate, as the manifestations of such disability have 
remained relatively stable throughout the course of the appeal.  
See Fenderson, 12 Vet. App. at 126-127.  

As the Veteran contends that the symptoms of his photophobia 
interfere with his employment, and that the rating schedule does 
not adequately reflect his level of disability, the case was 
referred to the Director of Compensation and Pension Service for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) pursuant to the most recent Board remand.  See 
Barringer v. Peake, 22 Vet. App. 242, 244 (2008) (the Board may 
not assign an extraschedular rating in the first instance, but it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is reasonably 
raised by the evidence of record).  An extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b)(1) if a case presents such 
an exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, that it would be impracticable to 
apply the schedular rating criteria.  See also Thun v. Peake, 22 
Vet. App. 111, 115-16 (2008).  

In November 2009, upon review of the entire claims file, the 
Director determined that an extraschedular evaluation is not 
warranted.  In making this determination, the Director 
specifically noted the Veteran's subjective complaints of 
difficulty working during daylight and driving at night.  The 
Director further noted that the May 2009 VA examination showed a 
small amount of photophobia with complaints of pain and watering 
the right eye, visual acuity of 20/20 and J1 bilaterally, and an 
otherwise normal eye examination.  The Director reasoned that the 
reported working for 16 years as a policeman and losing 4-5 days 
of work in the past year.  Finally, the Director reasoned that 
the VA examiner opined that there is no indication that the 
Veteran's right eye disability should affect his daytime driving, 
but it is as likely as not that his nighttime driving ability may 
be compromised by such disability.  As such, the Director 
concluded that the evidence does not establish that the Veteran's 
service-connected right eye disability interferes with his 
ability to work and, therefore, an extraschedular rating is not 
appropriate.  

The Board has considered the Veteran's testimony that he is unable 
to work during the daytime as a result of his right eye disability 
and, therefore, must work only at night.  The Veteran is competent 
to testify to the observable symptoms of such disability, and his 
difficulties as a result of photophobia have been confirmed to 
varying extents by the medical evidence of record, as summarized 
above.  However, the Board finds that his testimony as to the 
effect of such symptoms on his employability is outweighed by the 
2009 VA examiner's opinion, as such opinion is informed by 
specialized medical training, knowledge, and expertise as to the 
effects of such symptoms on the average person, as well as the 
effects on the Veteran himself based on a review of the entire 
claims file.  Moreover, in addition to the VA examiner's opinion, 
and the Director's determination after considering such opinion, 
the Veteran has acknowledged that his right eye disability "does 
not cause any serious employment handicap."  See, e.g., May 1994 
notice of disagreement.  Accordingly, while the Veteran's right 
eye disability affects his employability, the Board finds that his 
disability level is adequately represented by the currently 
assigned initial rating of 10 percent.  To the extent that such 
disability affects the Veteran's daily activities, including time 
with his family, VA compensation is only for the average loss of 
earning capacity, not impact on daily life.  See Vazquez-Flores, 
580 F.3d 1270 (citing 38 U.S.C.A. § 1155).  While the Board is 
sympathetic to the Veteran's claim, disability ratings must be 
assigned according to the specific provisions of law.  38 U.S.C.A. 
§ 7104; see also Taylor v. West, 11 Vet. App. 436, 440-41 (1998).  

The Board has further considered whether a claim for a total 
disability rating on the basis of individual unemployability due 
to service-connected disabilities (TDIU) has been raised by the 
record, as required by Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  When evidence of unemployability is submitted during the 
course of an appeal from a rating assigned for a disability, a 
claim for a TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  Here, the record 
reflects that the Veteran has been employed full-time at all times 
during the course of this appeal.  Indeed, as noted above, the 
Veteran has repeatedly stated that he has not called in sick or 
missed work due to his disability.  As such, a claim for a TDIU is 
not raised by the evidence of record and need not be addressed at 
this time. 

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine is inapplicable and the 
claim must be denied.  38 C.F.R. § 4.3. 


ORDER

An initial rating in excess of 10 percent for a right eye 
disability is denied.




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


